Mr. Justice Dickey delivered the opinion of the Court: It is insisted by appellee, that appellant was not entitled to-a trial of the issue in the circuit court without being personally present; that the failure of Maher to appear iu person, and prosecute the appeal in person, was a sufficient ground for the dismissal of the appeal. In support of this position, reliance seems chiefly to be had upon the statutory provision as to the condition of the bond, which says, he “will appear before and abide whatever decision the circuit court shall make in the premises.” This was the condition actually contained in this appeal bond. An examination of the entire sentence, however, will show that this undertaking to appear and abide is conditional. The language of the condition is, that “in case the appeal is dismissed, or the order or judgment of the county court is affirmed, in whole or in part, he will perform the same, and will appear before and abide whatever decision the circuit court shall make in the premises.” This does not require a personal appearance before the court until the case has reached a stage at which it is the province of the circuit court to make a decision requiring the appellant to perform it. It is said that he was liable, if the jury found him guilty, to be remanded by the court into the custody of the sheriff. This is undoubtedly true, but the court had no power to make that order until the jury had returned their verdict. There could be no necessity for the presence of the debtor in court until the verdict was rendered. Had appellant appeared when called, he could not have been lawfully put in custody. The statute ought not, by construction, be made to require a vain thing.' Had the trial proceeded, and had the verdict been rendered against the debtor, then, and not until then, could the creditor demand his personal presence in court. All the rights of the creditor are fully protected in this way. He has a bond, with good security, and in sufficient amount to cover his claim, so conditioned that if the debtor failed to appear and surrender himself into custody at the proper time, the security upon the bond would be absolutely liable for the amount of the debt. The judgment of the circuit court must be reversed, and the cause remanded for further proceedings in accordance with this opinion. Judgment reversed. Scholfield and Walker, JJ., dissent.